Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the 35 U.S.C. 112 rejections, Applicant’s arguments are persuasive. In light of Applicant’s clarification of the terms “meta agent” and “capsule”, one of ordinary skill in the art would reasonably understand the metes and bounds of the claimed subject matter. The 35 U.S.C. rejections are withdrawn.
Regarding the prior art, claim 1 as amended requires to receive a first user utterance requesting content or suggesting a request for content and identify whether the first user utterance includes a keyword capable of identifying a specific content provider. Then, in the case that the first user utterance comprises the keyword, provide the content through the identified specific content provider. In the case that the first user utterance does not comprise the keyword, provide a list of contents received from at least one content provider based at least partly of user information stored in a memory, receive a user input selecting content from the list of contents, enable a content providing service provided by a content provider of the selected content independent of the user input selecting the content, then further providing a service through the enabled content providing service. As noted in Applicant’s arguments, Koivuniemi fails to disclose to enable a content providing service provided by a content provider of the selected content independent of the user input selecting the content.  Additionally, the prior art of record fails to disclose or suggest the specific steps of enabling content providers and providing services based on whether a first user utterance includes a keyword capable of identifying a specific content provider, as recited in independent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 1/26/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656